UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7168



ERNEST RICHARD TATUM,

                                           Petitioner - Appellant,

          versus

NORTH CAROLINA ATTORNEY GENERAL; MICKEY RAY,
Warden, F.C.I. Estill,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CA-96-36-6)


Submitted:   December 12, 1996         Decided:     December 19, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Ernest Richard Tatum, Appellant Pro Se. Clarence Joe Delforge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C. § 2254 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court. Tatum v. North Carolina Attorney Gen., No. CA-

96-36-6 (M.D.N.C. July 10, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2